DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Chiang et al. (U.S. Pat. App. Pub. 2021/0160720), hereinafter Chiang.

Regarding exemplary claim 1, Chiang disclosed a method for generating network topology information (building a knowledge base of cell information/a cell map, i.e., network topology information, ¶[0013]), the method comprising:
2acquiring real-time information including a plurality of data session measurements and a 3plurality of network portion identifiers respectively associated with the data session 4measurements (mobile device sending measurement information, i.e., data session measurements, to a remote system, ¶[0013], [0017]; mobile device sending measurement information very quickly with little-to-no latency, i.e., real-time, ¶[0018]; cell information sent from mobile device to remote system including a cell identifier, i.e., network portion identifiers, ¶[0027]), wherein:
5each data session measurement includes a measurement of a respective data 6session that was transmitted across a network (measuring information related to mobile devices communicating, i.e., sessions, through the cells, ¶[0025]), and
11generating, in real time, network topology information for a network portion using the 12plurality of data session measurements and the plurality of respective network portion identifiers (building a knowledge base of cell information/a cell map, i.e., network topology information, using crowdsourced cell information, i.e., data session measurements and network portion identifiers, ¶[0013]).

While Chiang disclosed crowdsourcing information about a mobile network cell including a cell identifier, and generating a cell map using the information, Chiang did not specifically disclose details regarding the cell identifier as claimed.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0072]-[0087], Fig. 5, 6, and recited in independent claims 1 and 11, in particular comprising:
each network portion identifier includes an identifier of a portion of the network 8corresponding to an endpoint of the respective data stream and determined by mapping an 9Internet Protocol (IP) address of the respective data stream to that network portion identifier 10using IP address to network portion identifier mappings (claim 1; similarly recited in claim 11).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pon (U.S. Pat. App. Pub. 2017/0094454) disclosed efficiently crowdsourcing information about a wireless network, e.g., a mobile cell.

Neidhardt et al. (“Estimating Locations and Coverage Areas of Mobile Network Cells based on Crowdsourced Data”, IFIP WMNC’2013, 8 pages) disclosed estimating base station positions and mobile cell coverage based on crowdsourced data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441